Exhibit 10.10
SUMMARY OF COMPENSATION FOR NAMED EXECUTIVE OFFICERS AS OF MARCH 29, 2010
As of March 29, 2010, the Board of Directors established annual base salary for
our named executive officers as follows:

          Name and Title   Compensation
Thomas R. Johnson, President and Chief Executive Officer, Call Now, Inc.
  $ 200,000  
Christopher J. Hall, Chairman, Call Now, Inc.
  $ 200,000  
Bryan P. Brown, Chief Executive Officer, Retama Entertainment Group, Inc.
  $ 200,000  

Following the end of each fiscal year the Board may pay a bonus to our named
executive officers. Such Bonus is paid in the event the Board deems it
appropriate and the employee is not promised such bonus in advance and it is not
payable for achievement of any established goals or targets.

47